DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Patent Board Decision “Examiner Reversed” dated on 3/15/2021. Claims 1, 3-7, and 21-34 have been examined and are pending in this application. 
In view of the Board’s decision, the previous 103 rejections of claims 1, 3-7, and 21-34 have been withdrawn.
Allowable Subject Matter
Claims 1, 3-7, and 21-34 are allowed.
This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e). Specifically, the substance of the terminal disclaimers and applicant's arguments filed on 01/28/2019 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
None of the prior art of record, including the references cited in the Applicant's Information Disclosure Statement either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.

The closest prior art of record:
Jajodia et al (7904962 B1) teaches a system for modeling, analyzing, and responding to network attacks. Machines are mapped to components, components are mapped to vulnerabilities, and vulnerabilities are mapped to exploits. Each of the exploits includes at least one precondition mapped to at least one postcondition. An attack graph which defines inter-exploit distances is generated using at least one of the exploits. The attack graph is aggregated. At least one hardening option is determined using the aggregated attack graph. Hardening options include applying at least one corrective measure to at least one initial condition, where the initial condition is the initial state of a precondition.
Lotem (20060218640 A1) teaches a method, system and computer program product for evaluating an IDP entity, the method includes evaluating an effect of at least one IDP rule applied by the IDP entity on legitimate traffic, based upon a network model; evaluating an effect of at least one IDP rule applied by the IDP entity based upon a network model and an attack model; determining an effectiveness of the IDP entity in response to the evaluated effects [¶¶0014, 0017, 0020, 0050, 0135].
Lee et al (20150040228 A1) teaches a method, executable by a processor, to assign a metric of vulnerability to a virtual machine. Based on the metric of vulnerability, the method places the virtual machine into a detection phase. Additionally, the examples disclose the method is to receive an alert corresponding to the virtual machine and based this received alert, the method implements a countermeasure [¶¶0021-0022 and 0035].
Urken (20070023515 A1) teaches a system and method is provided overcoming decision-making and communications errors to produce expedited and accurate group choices. The invention provides collective outcomes that are resilient to communication and decision making errors, and which are provided with a minimum wait time. The system comprises a user interface engine that provides a channel to the features of the present invention, an agenda manager module for creating and presenting questions, a user manager module that controls interactions with user who request questionnaires, submit response data, and request access to analytical results, and a report manager module that identifies collective outcomes that are resilient to error and/or that weight individual votes to optimize the group's performance in producing one or more correct or optimal collective choices. A common data exchange allows communication between the modules [¶¶0086-0088].
Gula et al (20140007241 A1) teaches a system and method described herein may leverage passive and active vulnerability discovery to identify 
Kuecuekyan (20110208681 A1) teaches a system and method of data correlation and analysis of past activities and prediction of future activity that includes establishing a database comprising structured metadata on at least one computer and a distributed system of networked computers having a plurality of access levels, configuring a database front-end to parse incoming data, the database front-end defining a plurality of entities and events, each having one or more attributes, and correlation IDs, which are user defined attribute relationships that correlate events and entities, collecting data, parsing the incoming data in the database front-
Hatzmann et al (EP2110779 A1) teaches a computer implemented method for filling in conditional probability data in a Bayesian Belief network based decision support apparatus is provided. The conditional probability data defines conditional probabilities of states of a particular network node as a function of vectors of state values of a set of parent nodes of the particular network node in the Bayesian Belief network. The computer implemented method comprising receiving conditional probability data defining the conditional probabilities for a subset of all possible vectors of combinations of state values of the set of parent nodes and interpolating conditional probability data defining the conditional probabilities for further possible vectors of state values of the set of parent nodes from the elicited conditional probability data [¶¶0023, 0033-0034 and 0038-0039].
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682.  The examiner can normally be reached on Monday-Friday, 9:45-5:45.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SWT/Examiner, Art Unit 2497                                                                                                                                                                                                        


/ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497